


110 HR 323 : Seasoned Customer CTR Exemption Act of

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 323
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 24, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend
		  section
		  5313 of title 31, United States Code, to reform certain
		  requirements for reporting cash transactions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Seasoned Customer CTR Exemption Act of
			 2007.
		2.Exception from
			 currency transaction reports for seasoned customers
			(a)FindingsThe
			 Congress finds as follows:
				(1)The completion of
			 and filing of currency transaction reports under
			 section
			 5313 of title 31, United States Code, poses a compliance burden
			 on the financial industry.
				(2)Due to the nature
			 of the transactions or the persons and entities conducting such transactions,
			 some reports as currently filed may not be relevant to the detection,
			 deterrence, or investigation of financial crimes, including money laundering
			 and the financing of terrorism.
				(3)However, the data
			 contained in such reports can provide valuable context for the analysis of
			 other data derived pursuant to subchapter II of
			 chapter 53 of title 31,
			 United States Code, as well as investigative data, which provide invaluable and
			 indispensable information supporting efforts to combat money laundering and
			 other financial crimes.
				(4)An appropriate
			 exemption process from the reporting requirements for certain currency
			 transactions that are of little or no value to ongoing efforts of law
			 enforcement agencies, financial regulatory agencies, and the financial services
			 industry to investigate, detect, or deter financial crimes would continue to
			 fulfill the compelling need to produce and provide meaningful information to
			 policy-makers, financial regulators, law enforcement, and intelligence
			 agencies, while potentially lowering the compliance burden placed on financial
			 institutions by the need to file such reports.
				(5)The Secretary of
			 the Treasury has by regulation, and in accordance with
			 section
			 5313 of title 31, United States Code, implemented a process by
			 which institutions may seek exemptions from filing certain currency transaction
			 reports based on appropriate circumstances; however, the financial industry has
			 not taken full advantage of these provisions and has contended that they are
			 unduly burdensome.
				(6)The act of
			 providing notice to the Secretary of the Treasury of designations of
			 exemption—
					(A)provides
			 meaningful information to law enforcement officials on exempt customers and
			 enables law enforcement to obtain account information through appropriate legal
			 process; and
					(B)complements other
			 sections of title 31, United States Code, whereby law enforcement can locate
			 financial institutions with relevant records relating to a person of
			 investigative interest, such as information requests made pursuant to
			 regulations implementing section 314(a) of the USA PATRIOT Act of 2001.
					(7)A
			 designation of exemption has no effect on requirements for depository
			 institutions to apply the full range of anti-money laundering controls required
			 under subchapter II of
			 chapter 53 of title 31,
			 United States Code, and related provisions of law, including the requirement to
			 apply the customer identification program pursuant to section 5326 of such
			 title, and the requirement to identify, monitor, and, if appropriate, report
			 suspicious activity in accordance with section 5318(g) of such title.
				(8)The Federal
			 banking agencies and the Financial Crimes Enforcement Network have recently
			 provided guidance through the Federal Financial Institutions Examination
			 Council Bank Secrecy Act/Anti-Money
			 Laundering Examination Manual on applying appropriate levels of due diligence
			 and identifying suspicious activity by the types of cash-intensive businesses
			 that generally will be subject to exemption.
				(b)Seasoned
			 Customer ExemptionSection 5313(e) of title 31, United
			 States Code, is amended to read as follows:
				
					(e)Qualified
				Customer Exemption
						(1)In
				generalBefore the end of the 270-day period beginning on the
				date of the enactment of the Seasoned Customer CTR Exemption Act of 2007, the
				Secretary of the Treasury shall prescribe regulations that exempt any
				depository institution from filing a report pursuant to this section in a
				transaction for the payment, receipt, or transfer of United States coins or
				currency (or other monetary instruments the Secretary of the Treasury
				prescribes) with a qualified customer of the depository institution.
						(2)Qualified
				customer definedFor purposes of this section, the term
				qualified customer, with respect to a depository institution, has
				such meaning as the Secretary of the Treasury shall prescribe, which shall
				include any person that—
							(A)is incorporated or
				organized under the laws of the United States or any State, including a sole
				proprietorship (as defined in 31 CFR 103.22(d)(6)(vii), as in effect on January
				4, 2007), or is registered as and eligible to do business within the United
				States or a State;
							(B)has maintained a
				deposit account with the depository institution for at least 12 months;
				and
							(C)has engaged, using
				such account, in multiple currency transactions that are subject to the
				reporting requirements of subsection (a).
							(3)Regulations
							(A)In
				generalThe Secretary of the Treasury shall prescribe regulations
				requiring a depository institution to file a one-time notice of designation of
				exemption for each qualified customer of the depository institution.
							(B)Form and content
				of exemption noticeThe Secretary shall by regulation prescribe
				the form, manner, content, and timing of the qualified customer exemption
				notice and such notice shall include information sufficient to identify the
				qualified customer and the accounts of the customer.
							(C)Authority of
				secretary
								(i)In
				generalThe Secretary may suspend, reject, or revoke any
				qualified customer exemption notice, in accordance with criteria prescribed by
				the Secretary by regulation.
								(ii)ConditionsThe
				Secretary may establish conditions, in accordance with criteria prescribed by
				regulation, under which exempt qualified customers of an insured depository
				institution that is merged with or acquired by another insured depository
				institution will continue to be treated as designated exempt qualified
				customers of the surviving or acquiring
				institution.
								.
			(c)Three-Year
			 Review and ReportBefore the end of the 3-year period beginning
			 on the date of the enactment of this Act, the Secretary of the Treasury, in
			 consultation with the Attorney General, the Secretary of Homeland Security, the
			 Federal banking agencies, the banking industry, and such other persons as the
			 Secretary deems appropriate, shall evaluate the operations and effect of the
			 provisions of the amendment made by subsection (a) and make recommendations to
			 Congress as to any legislative action with respect to such provision as the
			 Secretary may determine to be appropriate.
			3.Periodic review
			 of reporting threshold and adjustment for inflationSection 5318 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(o)Periodic Review
				of Reporting Threshold and Adjustment for Inflation
					(1)In
				generalBefore the end of the 90-day period beginning on the date
				of the enactment of the Seasoned Customer CTR Exemption Act of 2007 and at
				least every 5 years after the end of such period, the Secretary of the Treasury
				shall—
						(A)review the
				continuing appropriateness, relevance, and utility of each threshold amount or
				denomination established by the Secretary, in the Secretary’s discretion, for
				any report required by the Secretary under this subchapter; and
						(B)adjust each such
				amount, at such time and in such manner as the Secretary considers appropriate,
				for any inflation that the Secretary determines has occurred since the date any
				such amount was established or last adjusted, as the case may be.
						(2)ReportBefore
				the end of the 60-day period beginning upon the completion of any review by the
				Secretary of the Treasury under paragraph (1), the Secretary shall submit a
				report to the Congress containing the findings and conclusions of the Secretary
				in connection with such review, together with an explanation for any
				adjustment, or lack of adjustment, of any threshold amount or denomination by
				the Secretary as a result of such review, including the adjustment for
				inflation.
					.
		
	
		
			Passed the House of
			 Representatives January 23, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
